4

PAIX-TRAVAIL-PATRIE

REPUBLIQUE DU CAMEROUN

CONVENTION PROVISOIRE D'EXPLOITATION
NE 0 15 À écPEmINErICABIDU 2 7 HARS 1998

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forèts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août
1995 fixant les modalités d'application du Régime des Forêts, de la décision n°

du rendant applicable le Guide d'élaboration des plans
d'aménagement des forêts de production du Domaine Forestier Permanent de la
République du Cameroun, une Convention Provisoire d'Exploitation d'une
concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé
des Forèts,

d'une part;
ET

La Société FORESTIERE DE COMMERCE ET DE SERVICES (SFCS) BP. 6912
YAOUNDE représentée par BASSA BOTIBA FLORENCE EUGENIE en qualité de

DIRECTRICE GENERALE

d'autre part.

Il a été convenu ce qui suit:

Atticle 1er: DISPOSITIONS GÉNÉRALES

al(t): La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire
le droit d'obtenir annuellement, pendant la durée de la convention provisoire, une
autorisation pour exploiter une assiette de coupe d'une superficie maximale de 2 500

ha

al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un
territoire de 62 389 ha dans le Domaine Forestier Permanent désigné comme étant
la concession forestière n° 1007 et dont les limites sont fixées par celles de/ou des
Unités Forestières d'Aménagement n° 10923 tel que décrit dans le plan de
localisation en annexe. .

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3)
ans non renouvelable.
sf

74

A ‘ érticle3: CONDITIONS D'EXPLOITATION
;

s

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des
charges qui comprend les clauses générales et les clauses particulières que le
concessionnaire s'engage à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui
est attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément
aux normes en vigueur, et sous le contrôle technique de l'Administration chargée
des Forêts, les travaux ci-après:

- l'inventaire d'aménagement;

- l'élaboration du plan d'aménagement;

- l'établissement d'un premier plan de gestion quinquennal

- l'élaboration du plan d'opération de la première année du plan de gestion:

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année;

- la construction ou la détention d'une unité de transformation des bois issus de
la concession, dans la région d'exploitation tel que défini dans le cahier des
charges. .

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une
unité de transformation à justifier par un contrat, l'effectivité d'un partenariat avec un
industriel de son choix, en vue de la transformation des bois issus de la concession.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1): L'inventaire d'aménagement doit être réalisé selon les normes en
vigueur en République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés
préalablement à l'élaboration du plan d'aménagement, par l'Administration chargée
des Forêts qui délivre à cet effet au concessionnaire une attestation de conformité.

al(2) Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire
annuel d'exploitation 3e fait au fur et à mesure de la société effectue les travaux,
notamment dès l'ouverture des deux premiers layons.

al(3): L'attestation de conformité certifie que le concessionnaire s'est
conformé aux normes prescrites en matière d'inventaire et que les résultats de ces
inventaires ne sont entachés d'aucune irrégularité.

L'attestation de conformité est délivrée au concessionnaire trente (30) jours
après le dépôt des résultats d'inventaire; passé ce délai, sans aucune réaction de
l'Administration chargée des Forêts, le concessionnaire est réputé détenteur d'office
de ladite attestation. re

T4
4

#7

al(4): Toutes les contre-expertises, à réaliser par l'Administration chargée
des Forêts, s'effectuent aux frais du concessionnaire qui encourt des sanctions en
cas de fausses déclarations.

al(5): Le plan d'aménagement est réalisé conformément aux "Guide
d'élaboration des plans d'aménagement des forêts de production du Domaine
Forestier Permanent de la République du Cameroun".

al(6): Le plan d'aménagement doit être assorti du premier plan de gestion
quinquennal et du plan d'opération de la première année du plan de gestion.

al(7): Le plan d'aménagement doit être terminé et déposé à l'Administration
forestière au moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

al(1): Le concessionnaire est tenu, chaque année, de déposer auprès de
l'Administration chargée des Forêts, une demande d'assiette annuelle de coupe et
les résultats de l'inventaire d'exploitation pour cette assiette qui ne peut excéder
2 500 ha L'attribution de la deuxième et troisième assiette de coupe reste
conditionnée respectivement par l'effectivité des travaux d'inventaire
d'aménagement et par le dépôt pour approbation du projet du plan d'aménagement.

al(2): L'inventaire d'exploitation doit être réalisé en conformité avec les
normes en vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

al(3): Le concessionnaire est tenu de respecter toutes les clauses du cahier
des charges, notamment et sans s'y limiter, les diamètres minima d'exploitation, les
carnets de chantier, le martelage des tiges abattues et les lettres de voiture.

al(4): Le concessionnaire est tenu de déposer chaque année auprès de
l'Administration chargée des Forêts, un rapport annuel d'activité un mois après la fin
de l'exercice et, le rapport annuel d'opération de la société forestière au plus tard
trois mois après la fin de l'année financière.

al(5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.

Article 8: La signature de la présente convention est subordonnée à la
production d'une pièce attestant la constitution par le concessionnaire, auprès du
Trésor Public, du cautionnement prévu à l'article 69 de la Loi portant Régime des
Forêts, de la Faune et de la Pèche.

Article 9:  L'exécution intégrale des obligations prévues à la présente convention
donne lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de
conformité aux clauses de la Convention Provisoire d'Exploitation en vue de
l'obtention d'une Convention Définitive d'Exploitation.

+ 4
A | :
‘Article 10: al(1): L'inexécution des obligations de la présente convention entraîne
au terme de sa période de validité, son annulation pure et simple.

al(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités graves dûment constatées
par une commission d'experts techniques désignée à cet effet, notamment le
dépassement des limites des assiettes de coupe autorisées chaque année à
l'exploitation.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention déclare
avoir pris connaissance de toutes les clauses et conditions de la convention incluant
son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et cléclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la
présente Convention Provisaire d'Exploitation qui prend effet à compter de la date
de signature./-

Faità Nouunt le 27 MARS 1998
LU ET APPROUVÉ

POUR LA SOCIÉTÉ SFCS

a CaMER
F CAM, e)
LÉ MT

Sylvestre NAAH ONDUA
7
Fe ANNEXE N°

PLAN DE LOCALISATION DE LA CONCESSION FORESTIERE

N° 1007 UNITE FORESTIERE D’AMENAGEMENT (UFA) 10 023
REFERENCE : Carte forestie're Feuillet MEDOUN au 1/200 000 e

SITUATION ADMINISTRATIVE : Province de l'Est
Département de la Boumba et Ngoko
Arrondissement de Yokadouma

Planimètre utilisé : CORADI N° 36891

Le point de base A de la forêt sollicitée se trouve à la confluence des rivières Mwamekal et
Boumba.

Cette forêt est limitée :

A L'EST, par la rivière Mwamekal en amont sur 1,2 km jusqu’au point B, la droite BC = 1,4 km
de gisement 290 grades, Mwadambou en amont sur 1,4 km puis son affluent droit immédiat en
amont jusqu’au point D &itué à 3,0 km la droite DE = 2,7 km de gisement 234 grades, les
affluents gauche en aval et droit en amont de Bikeya jusqu’au point F situé à 3,8 km, les droites
(G = 7,4 km de gisement 200 grades et GH = 3,4 km de gisement 130 grades) et l’affluent droit
immédiats de Mavembou en amont jusqu’au point I situé à 3,2 km.

AU SUD, par les droites LJ - 4,6 km de gisement 254 grades : JK = 5,2 km de gisement 335
grades ; KL = 5,0 km de gisement 310 grades ; LM = 4,6 km de gisement 386,5 grades ; MN =
3,2 km de gisement 284 grades ; NO = 3,7 km de gisement 350 grades ; OP = 2,5 km de gisement
236,5 grades ; PQ = 3,6 km de gisement 312 grades ; QR ; 3,0 km de gisement 400 grades ; RS =
1,8 km de gisement 362,5 grades ; ST = 3,3 km de gisement 276 grades et TU = 2,0 km de

gisement 400 grades.

A L'OUEST ET AU NORD, par l’äffluent droit immédiat de la Boumba et Boumba en aval
jusqu’au point A.

La zone de forêt ainsi circonscrite couvre une superficie de Soixante Deux Mille Trois
Cent Quatre Vingt Neuf hectares assise entièrement sur la commune rurale de Yokadouma./-

ES

#4
20

“MINISTÈRE DE L'ENVIRONNEMENT RÉPUBLIQUE DU CAMEROUN
ET DES FORÊTS PAIX - TRAVAIL - PATRIE
DIRECTION DES FORÊTS
SDEIF
À CONVENTION PROVISOIRE D'EXPLOITATION

CAHIER DES CHARGES

CONCESSION FORESTIÈRE Nodeop UF A°0 723

TITULAIRE DE LA CONCESSION FORESTIÈRE :
: Jul La buse d. Guess cb & here Ces)

Nom
Adresse _ : DT CEA jh me
Téléphone : > CA; 2 ‘

Fax

SUPERFICIE DE LA CONCESSION FORESTIÈRE : _ 62 3€9 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province î ET

Département , © tr Not et tés
Arrondissement : LOT AS una À
Commune : 2 OH Aou Ar

DATE LIMITE DE VALIDITÉ : 2

A
RÉPUBLIQUE DU CAMEROUN

F° MINISTÈRE DE L'ENVIRONNEMENT
ET DES FORÊTS PAIX - TRAVAIL - PATRIE
DIRECTION DES FORÊTS
SDEIF
À EoNvenrioN PROVISOIRE D'EXPLOITATION

CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1008 -LWF4 10047

TITULAIRE DE LA CONCESSION FORESTIÈRE :
Nom : AA Po NEN GAn La 22m
Adresse _: PP HS biume
Téléphone : _?
Fax :

SUPERFICIE DE LA CONCESSION FORESTIÈRE :-4 AE ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province : EST

Département : RATE - NY ON

Arrondissement : Cana - MEMAME NA

Commune 5 Lot  MESSAMENH- SA Lori 9 d7#

DATE LIMITE DE VALIDITÉ _: L L

